DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/11/2019 has been considered by the examiner.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Allowable Subject Matter
Claims 1-23 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art of record alone or in combination neither teaches nor makes obvious the invention of an illuminant comprising: “an (iso) quinoline-based ligand coordinated to the at least one metal component and having the following Chemical Formula 1: Chemical Formula 1   

    PNG
    media_image1.png
    152
    198
    media_image1.png
    Greyscale

wherein R1 is selected from the group consisting of hydroxyl group, amino group, C1-Cio alkyl amino group and C1-Cio alkyl amido group; R2 is selected from the group consisting of protium, deuterium, tritium, C1-C10 alkyl group, halogen, nitro group, amino group, C1-C10 alkyl amino group, C1-C10 alkyl amido group and sulfonyl group; each of R3 to R6 is independently selected from the group consisting of protium, deuterium, tritium and C1-C10 alkyl group; one of X1 and X2 is nitrogen (N) and the other of X1 and X2 is CR7, wherein R7 is selected from the group consisting of protium, deuterium, tritium, C1-C10 1-C10 alkyl amino group and C1-C10 alkyl amido group” in combination of all of the limitations of claim 1. Claims 2-23 include all of the limitations of claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Niki Tram Nguyen whose telephone number is (571)272-5526.  The examiner can normally be reached on Monday-Friday, 6:00 AM – 2:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke can be reached on (571)272-1657.  The fax numbers for all communication(s) is (703)872-9306.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571)272-1625.
/NIKI H NGUYEN/           Primary Examiner, Art Unit 2818